DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 07/14/2022 has been entered. Claims 1-4, 6-8, 11-12, and 14-20 remain pending in the application.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Graham Nelson (Reg. No. 72699) on 7/27/2022.

The application has been amended as follows: 

Regarding Claim 1. The claim is amended as follows:
A state monitoring system for monitoring a state of a robot configured to perform work on a workpiece, the system comprising:
a sensor configured to obtain state data that indicates either a state of a component included in the robot or a state of the workpiece; and
a monitoring unit configured to monitor a state of the robot by using a deterioration index parameter that is based on the state data, wherein
the monitoring unit executes:
	obtaining the state data from the sensor and deriving the deterioration index parameter based on the obtained state data;
	determining whether or not the deterioration index parameter is greater than a first threshold, wherein the first threshold is preset to a level lower than a level at which corrective maintenance is required;
	in response to determining that the deterioration index parameter is greater than the first threshold, further determining whether or not the deterioration index parameter is greater than a second threshold that is preset to the level at which the corrective maintenance is required;
	in response to determining that the deterioration index parameter is not greater than the second threshold, further determining whether or not a frequency of having determined that the deterioration index parameter is greater than the first threshold is greater than a preset frequency threshold;
	in response to determining that the frequency is greater than the frequency threshold, suppressing an operation of the robot without stopping the robot; and
	in response to determining that the deterioration index parameter is greater than the second threshold, stopping the robot,
the robot includes:
	a robotic arm;
	an end effector mounted to the robotic arm, the end effector being configured to hold the workpiece and perform the work on the held workpiece; and
	a robot controller configured to control the robotic arm and the end effector,
the state data is holding state data that indicates whether or not the end effector is holding the workpiece, and
the deterioration index parameter is an amount of deviation between (i) an actual time from when the robot controller has transmitted instruction data to instruct the end effector to hold the workpiece until when the robot controller receives the holding state data indicating that the end effector is holding the workpiece and (ii) a predetermined time that is required from when the robot controller has transmitted the instruction data 

Regarding Claim 8. The claim is amended as follows:
A state monitoring system for monitoring a state of a robot configured to perform work on a workpiece, the system comprising:
a sensor configured to obtain state data that indicates either a state of a component included in the robot or a state of the workpiece; and
a monitoring unit configured to monitor a state of the robot by using a deterioration index parameter that is based on the state data, wherein
the robot includes a fan including a plurality of vanes,
the sensor is a fan sensor configured to detect whether or not the plurality of vanes have rotated and passed a predetermined position in the fan,
the deterioration index parameter is an amount of deviation between (i) an actual number of rotations by the plurality of vanes during a predetermined time and (ii) a predetermined number of rotations that indicates the number of rotations to be made by the plurality of vanes during [[a]] the predetermined time, and
the monitoring unit executes:
	obtaining the state data from the sensor and deriving the deterioration index parameter based on the obtained state data;
	determining whether or not the deterioration index parameter is greater than a first threshold, wherein the first threshold is preset to a level lower than a level at which corrective maintenance is required;
	in response to determining that the deterioration index parameter is greater than the first threshold, further determining whether or not the deterioration index parameter is greater than a second threshold that is preset to the level at which the corrective maintenance is required;
	in response to determining that the deterioration index parameter is not greater than the second threshold, further determining whether or not a frequency of having determined that the deterioration index parameter is greater than the first threshold is greater than a preset frequency threshold;
	in response to determining that the frequency is greater than the frequency threshold, suppressing an operation of the robot without stopping the robot ; and
	in response to determining that the deterioration index parameter is greater than the second threshold, stopping the robot.

Regarding Claim 16. The claim is amended as follows:
A state monitoring method of monitoring a state of a robot configured to perform work on a workpiece, the method comprising:
obtaining state data from a sensor and deriving a deterioration index parameter based on the obtained state data, the state data indicating either a state of a component included in the robot or a state of the workpiece;
determining whether or not the deterioration index parameter is greater than a first threshold, wherein the first threshold is preset to a level lower than a level at which corrective maintenance is required;
in response to determining that the deterioration index parameter is greater than the first threshold, further determining whether or not the deterioration index parameter is greater than a second threshold that is preset to the level at which the corrective maintenance is required;
in response to determining that the deterioration index parameter is not greater than the second threshold, further determining whether or not a frequency of having determined that the deterioration index parameter is greater than the first threshold is greater than a preset frequency threshold;
in response to determining that the frequency is greater than the frequency threshold, suppressing an operation of the robot without stopping the robot; and
in response to determining that the deterioration index parameter is greater than the second threshold, stopping the robot, wherein
the robot includes:
	a robotic arm;
	an end effector mounted to the robotic arm, the end effector being configured to hold the workpiece and perform the work on the held workpiece; and
	a robot controller configured to control the robotic arm and the end effector,
the state data is holding state data that indicates whether or not the end effector is holding the workpiece, and
the deterioration index parameter is an amount of deviation between (i) an actual time from when the robot controller has transmitted instruction data to instruct the end effector to hold the workpiece until when the robot controller receives the holding state data indicating that the end effector is holding the workpiece and (ii) a predetermined time that is required from when the robot controller has transmitted the instruction data 

Regarding Claim 17. The claim is amended as follows:
A state monitoring method of monitoring a state of a robot configured to perform work on a workpiece, the method comprising:
	obtaining state data from a sensor and deriving a deterioration index parameter based on the obtained state data, the state data indicating either a state of a component included in the robot or a state of the workpiece;
	determining whether or not the deterioration index parameter is greater than a first threshold, wherein the first threshold is preset to a level lower than a level at which corrective maintenance is required;
	in response to determining that the deterioration index parameter is greater than the first threshold, further determining whether or not the deterioration index parameter is greater than a second threshold that is preset to the level at which the corrective maintenance is required;
	in response to determining that the deterioration index parameter is not greater than the second threshold, further determining whether or not a frequency of having determined that the deterioration index parameter is greater than the first threshold is greater than a preset frequency threshold;
	in response to determining that the frequency is greater than the frequency threshold, suppressing an operation of the robot without stopping the robot; and
	in response to determining that the deterioration index parameter is greater than the second threshold, stopping the robot, wherein
	the robot includes a fan including a plurality of vanes,
	the sensor is a fan sensor configured to detect whether or not the plurality of vanes have rotated and passed a predetermined position in the fan, and
the deterioration index parameter is an amount of deviation between (i) an actual number of rotations by the plurality of vanes during a predetermined time and (ii) a predetermined number of rotations that indicates the number of rotations to be made by the plurality of vanes during [[a]] the predetermined time.

Reasons for Allowance
Claims 1-4, 6-8, 11-12, and 14-20 are allowed.
The following is an examiner’s statement of reasons for allowance:

The independent claims 1 and 16 are allowed for disclosing:
determining whether or not the deterioration index parameter is greater than a first threshold, wherein the first threshold is preset to a level lower than a level at which corrective maintenance is required;
in response to determining that the deterioration index parameter is greater than the first threshold, further determining whether or not the deterioration index parameter is greater than a second threshold that is preset to the level at which the corrective maintenance is required; … and
the deterioration index parameter is an amount of deviation between (i) an actual time from when the robot controller has transmitted instruction data to instruct the end effector to hold the workpiece until when the robot controller receives the holding state data indicating that the end effector is holding the workpiece and (ii) a predetermined time that is required from when the robot controller has transmitted the instruction data until when the robot controller receives the holding state data.

Hayashi (US 20120257176 A1) teaches a first predetermined range where a warning is issued if a difference D exceeds the first predetermined range and a second predetermined range where a system may be stopped if the difference D exceeds the second predetermined range (See Fig. 10, para[0080] and para[0086]). However, Hayashi fails to teach wherein the deterioration index parameter is an amount of deviation between (i) an actual time from when the robot controller has transmitted instruction data to instruct the end effector to hold the workpiece until when the robot controller receives the holding state data indicating that the end effector is holding the workpiece and (ii) a predetermined time that is required from when the robot controller has transmitted the instruction data until when the robot controller receives the holding state data.
Saeki et al. (US 20120253511 A1) teaches an error between the measured time and predetermined time required when the transport object article is held at the predetermined position on the first link. However, Saeki fails to teach wherein the deterioration index parameter is an amount of deviation between (i) an actual time from when the robot controller has transmitted instruction data to instruct the end effector to hold the workpiece until when the robot controller receives the holding state data indicating that the end effector is holding the workpiece and (ii) a predetermined time that is required from when the robot controller has transmitted the instruction data until when the robot controller receives the holding state data.

The independent claims 8 and 17 are allowed for disclosing:
determining whether or not the deterioration index parameter is greater than a first threshold, wherein the first threshold is preset to a level lower than a level at which corrective maintenance is required;
in response to determining that the deterioration index parameter is greater than the first threshold, further determining whether or not the deterioration index parameter is greater than a second threshold that is preset to the level at which the corrective maintenance is required; … and
the deterioration index parameter is an amount of deviation between (i) an actual number of rotations by the plurality of vanes during a predetermined time and (ii) a predetermined number of rotations that indicates the number of rotations to be made by the plurality of vanes during the predetermined time.

Hayashi (US 20120257176 A1) teaches a first predetermined range where a warning is issued if a difference D exceeds the first predetermined range and a second predetermined range where a system may be stopped if the difference D exceeds the second predetermined range (See Fig. 10, para[0080] and para[0086]). However, Hayashi fails to teach wherein the deterioration index parameter is an amount of deviation between (i) an actual number of rotations by the plurality of vanes during a predetermined time and (ii) a predetermined number of rotations that indicates the number of rotations to be made by the plurality of vanes during the predetermined time.
Nicks (US 20170108841 A1) teaches a deviation of the rotational speed from a rotational speed corresponding to the normal condition mode (See para[0029]). However, Nicks fails to teach the deterioration index parameter is an amount of deviation between (i) an actual number of rotations by the plurality of vanes during a predetermined time and (ii) a predetermined number of rotations that indicates the number of rotations to be made by the plurality of vanes during the predetermined time.

The dependent claims 2-4, 6-7, 11-12, 14-15, and 18-20 are allowed for depending from the allowed claims 1, 8, 16, and 17.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARTER W FERRELL whose telephone number is (571)272-0551. The examiner can normally be reached Monday - Friday 8:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571)272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARTER W FERRELL/Examiner, Art Unit 2863                                                                                                                                                                                                        
/YOSHIHISA ISHIZUKA/Primary Examiner, Art Unit 2863